358 So. 2d 1069 (1978)
In re Odis N. McMURPHY
v.
STATE of Alabama.
Ex parte Odis N. McMurphy.
77-456.
Supreme Court of Alabama.
May 19, 1978.
Brian W. Dowling, Dothan, for petitioner.
No attys. for the State, respondent.
TORBERT, Chief Justice.
The petition for writ of certiorari to the Court of Criminal Appeals is denied, 358 So. 2d 1065.
The denial of this writ should not be construed as approval of the definition of larceny taken from 2 Wharton's Criminal Law 80, section 452, which is set forth in the majority opinion of the Court of Criminal Appeals. Such definition, which includes as a necessary element that the property be taken "without the consent of the owner or possessor," is not in accord with the general definition of larceny used by both this court, and the appeals court, to wit:
"Larceny is the felonious taking and carrying away of the personal property of another with the intent on the part of the taker to convert it to his own use, or to deprive the owner thereof. Higgs v. State, 113 Ala. 36, 21 So. 353; Moulden v. State, 47 Ala.App. 573, 258 So. 2d 915; Armstrong v. State, 49 Ala.App. 396, 272 So. 2d 603."
Jones v. State, 56 Ala.App. 444, 447, 322 So. 2d 735, 737 (1975).
WRIT DENIED.
BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.